DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE submission filed on December 20, 2020 and supplemental amendment filed February 8, 2021 have been entered.
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed February 8, 2021, with respect to objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed February 8, 2021, with respect to rejection of claim 2 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claim 2 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed February 8, 2021, with respect to the rejection(s) of claim(s) 1-5, 14-17, 22, 23, 25, 26 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al. U.S. publication no. 2012/0197296 A1 (“Mayer”) and rejection of claims  have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art and/or considerations.  Mayer remains available prior art in future office actions under 35 U.S.C. 103.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the distal end” in lines 2-3. Claim 2 depends from amended independent claim 1. Claim 1 recites the limitation “a distal portion” in line 3. In light of the original disclosure, it is unclear if these are the same, or not.
Claim 4 recites the limitation “a point” of the distal end portion. Claim 4 depends from amended independent claim 1. Claim 1 recites the limitation “a distal portion that comes to a point” in line 3. It is unclear if these are the same point, or not. Claim 5 depends from claim 4.  Claim 33 depends from independent claim 31 and is unclear for substantially this same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 22 and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyfuss U.S. publication no. 2010/0262184 A1 in view of de Beaubien et al. U.S. publication no. 2016/0367371 A1 (“de Beaubien”) and further in view of Nebosky et al. U.S. publication no. 2010/0042214 A1 (“Nebosky”).
Regarding claims 1, 14 and 31, Dreyfuss discloses a kit (including at least joint implant 10 or the like and drive or the like therefor- see at least last 4 lines of paragraph [0015], etc.), the kit fully capable of use in procedures to cure meniscal root tears, prevent meniscal tears or perform soft tissue repair (e.g., see at least figure 1; and paragraph [0012], lines 5-6), the kit comprising a joint implant device (10 or the like) (e.g., see at least figure 1; paragraph [0012], lines 5-6), comprising: a cylindrical anchor (figure 1) with a central longitudinal axis (figure 1), the cylindrical anchor (10; figure 1) having a distal portion that comes to a point (figure 1) and a proximal portion with a flat end (e.g., figure 1); and a delivery device (drive or the like as mentioned at least in the last 4 lines of paragraph [0015]) provided with a handle on a proximal end thereof, the delivery device releasably attached to the joint implant (10) at a distal end of the delivery device (e.g., see at least figures 1-2 and paragraph [0015], etc.).
Under a first interpretation as discussed above, figure 1 and paragraph [0012], lines 5-6, of Dreyfuss discloses a cylindrical anchor with a distal portion that comes to a point substantially as claimed.  In a second interpretation, Dreyfuss merely fails to provide sufficient specificity to 
Dreyfuss is silent regarding the anchor is provided with at least two internal microtubes, each having an intake in the distal portion and extending longitudinally into the proximal portion along an axis substantially parallel to the central longitudinal axis, the internal microtubes having sufficient size to convey at least one of blood and nutrients from the distal end to the proximal portion substantially as claimed.
In the same field of endeavor, namely bone implants, in at least the embodiment depicted in figures 33 and described in paragraphs [0195]-[0196], etc. de Beaubien teaches an anchoring portion of an implant is provided with at least two internal microtubes (1210, 1220), each having an intake [opening] in the distal portion (note teaching in figure 30, paragraph [0192] for extension of microtubes through distal end portion 1020, etc.) and extending longitudinally into the proximal portion along an axis substantially parallel to the central longitudinal axis (e.g., figures 30 and 33 and paragraphs [0195]-[0196], etc.), the internal microtubes (1210, 1220) having sufficient size to convey at least one of blood and nutrients from the distal end to the proximal portion (e.g., see at least figures 30, 33 and paragraphs [0192], [0195]-[0196], etc.). 
Moreover, prior art to Nebosky clearly demonstrates that one of ordinary skill in the art at the time of the invention knows to and finds it desirable to include microtube features in medullary canal anchors (figures 1, 2, 5, 8, 12, 20-27, etc.) and anchors, screws or implants such as those taught by Dreyfuss (e.g., see at least figures 30-33, 35-43, etc.). Thus, Nebosky clearly establishes that one of ordinary skill in the art at the time of the invention would modify the device of Dreyfuss with the features taught by de Beaubien.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the device of Dreyfuss to include the at least two internal microtubes, as taught and/or suggested by de Beaubien, in order to enable the anchor, screw or implant of Dreyfuss to allow flow of fluid through the device substantially as claimed for optimizing healing and integration of the device in the patient with predictable results and a reasonable expectation of success. Moreover, the device of Dreyfuss in view of de Beaubien is not further modified by ay features of Nebosky.  However, Nebosky clearly establishes that one of ordinary skill in the art at the time of the invention to would to teachings of microtubes, such as that of de Beaubien and apply such features to the anchor, screw or implant device of Dreyfuss substantially as claimed.

Regarding claim 2, as applied above, de Beaubien in the invention of Dreyfuss in view of de Beaubien in view of Nebosky, as applied above, further teaches the at least two internal micro-tubes substantially as claimed and including each having an intake in the distal portion and multiple outflows (1225) in an upper half of the cylindrical anchor, provided in a side of the anchor (e.g., see at least figure 33B and paragraphs [0195], etc.).  Dreyfuss in view of de Beaubien in view of Nebosky, as applied above, is silent regarding the at least two internal 
Regarding claims 3, 4 and 33, Dreyfuss further discloses an eyelet (15) provided at or near the point of the distal portion (e.g., figure 1) through with a suture (20) may be provided for additional fixation into a joint (e.g., see at least figure 1; paragraph [0012], etc.).
Regarding claims 5, 22 and 26, Dreyfuss further discloses the device comprising at least two [circumferentially] protruding ribs on a distal portion of the cylindrical anchor, above the eyelet (15) (e.g., see at least figures 1-2).
Regarding claim 15, Dreyfuss discloses the end of the proximal portion comprises a surface that is fully capable of being tapped by a hammer or mallet (e.g., see at least figures 1 and 2).
Regarding claim 16, Dreyfuss discloses the implant (10) further comprising a soft tissue guide (15) (figure 1; paragraph [0012]).
Regarding claims 24, 27 and 29, Dreyfuss in view of de Beaubien in view of Nebosky, as applied above, teaches the invention substantially as claimed. Dreyfuss in view of de Beaubien in view of Nebosky, as applied above, is silent regarding the inner diameter of each of the micro-tubes substantially as claimed.  It would have been obvious to one of ordinary skill in the art at 
Regarding claims 25, 28 and 30, the device of Dreyfuss in view of de Beaubien in view of Nebosky, as applied above, is fully capable of the intended/functional limitation of the blood being driven through at least a portion of the plurality of micro-tubes, at least in part, by a pressure gradient between the bone and a joint capsule comprising or adjacent to the weakened soft tissue (e.g., figures 30 and 33 and paragraphs [0195]-[0196], etc. of de Beaubien). 
Regarding claim 32, de Beaubien in the invention of Dreyfuss in view of de Beaubien in view of Nebosky, as applied above, further teaches the two internal microtubes (1210, 1220) each have one or more outflows (1225) provided in a side of the cylindrical anchor (e.g., see at least figure 33B and paragraph [0195]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dreyfuss U.S. publication no. 2010/0262184 A1 in view of de Beaubien et al. U.S. publication no. 2016/0367371 A1 (“de Beaubien”) in view of Nebosky et al. U.S. publication no. 2010/0042214 .
Regarding claim 17, as described supra, Dreyfuss in view of de Beaubien in view of Nebosky teaches the invention substantially as claimed. Dreyfuss in view of de Beaubien in view of Nebosky is silent regarding the receiving holes provided in a top surface of the flat proximal region are arranged to be filled with corresponding prongs of a delivery device substantially as claimed.  In the same field of endeavor, namely bone implants, Russell teaches use of a spanner driver (figures 9A-9B) for an implant or screw in order to enhance ability to provide desired torque as surgically applying the device (e.g., see at least ‘spanner’ described throughout, especially paragraph [0059]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try selecting a spanner delivery device and corresponding holes in the implant as the driver means for the invention of Dreyfuss in view of de Beaubien in view of Nebosky in order to select a known driver as an obvious design choice that will enhance ability to torque the device during surgical application thereof with predictable results and a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774